Citation Nr: 1817805	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO. 16-43 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Obstructive sleep apnea had its onset in service.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in service.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

The evidence shows the Veteran was diagnosed with a current disability of obstructive sleep apnea in July 2005 and this diagnosis continues to the present.  Lay evidence shows that the Veteran experienced symptoms of sleep apnea in service and immediately after separating from service.  Specifically, the Veteran has submitted several buddy statements from fellow servicemembers reporting that during service he snored and would often stop breathing in his sleep.  A statement from his wife reports that he demonstrated symptoms of sleep apnea, including stopping breathing and snoring, immediately after separation and continuing until machine after the diagnosis of obstructive sleep apnea, when he began CPAP treatment.  The Board finds this lay evidence competent, credible, and probative.  There is no evidence to the contrary.  Thus, an in-service event is established.

Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Here, lay testimony describes symptoms during service that support the later diagnosis of obstructive sleep apnea by medical professionals.  There is no evidence to the contrary.  Given probative lay evidence showing that the Veteran exhibited sleep apnea symptoms during service and that these symptoms continued after service to the present, and a current diagnosis of obstructive sleep apnea, service connection for obstructive sleep apnea is warranted.


ORDER

Service connection for obstructive sleep apnea is granted.



_________________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


